Bloodworth, J.
1. When considered in the light of the pleadings, the facts of the case, the entire charge, and the qualifying note of the judge to certain grounds of the amendment to the motion for new trial, no error *172requiring tlie grant of a new trial is shown in any of the grounds which complain of errors made by the judge in charging the jury.
Decided January 25, 1921.
Action for damages; from city court of Macon — Judge Guerry. May 20, 1920.
-Application for certiorari was denied by the Supreme Court.
Harris, Harris & Wiiman, J. E. Hall, for plaintiff.
Ellis & Glawson, for defendant.
2. While the brief of counsel for the plaintiff in error contained a bare reference to grounds 16 and 17 of the amendment to the motion for a new trial which allege that the judge erred in refusing certain written requests to charge, these grounds were not argued in the brief. The statement in the ■ brief of counsel, “ We insist upan all the grounds of our motion for new trial. We have endeavored to argue each of them as briefly as possible. The exceptions are.full and specific, arid we respectfully request the court’s careful consideration of them,” does not amount to an argument. Cheek v. State, 22 Ga. App. 788 (5) (97 S. E. 203); Rounsaville v. Camp, 19 Ga. App. 336(4) (91 S. E. 446), and cases cited.
3. The jury having passed upon the facts of this ease, the trial judge' having approved their verdict, which was authorized by the evidence, and this court finding no reversible error in the trial, the judgment is

AfJU-med.


Broyles, G. J., and Luhe, J., concur.